Citation Nr: 1828650	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to November 1960 and from March 1, 1962 to March 20, 1962.  He had additional service in the National Guard.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision of the regional office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  This decision granted service connection for a major depressive disorder and assigned an initial 50 percent rating effective the date of claim, July 7, 2011.

The case was last before the Board in May 2016.  The Board remanded the Veteran's claims for major depressive disorder and individual employability for additional development.  The Veteran's claim for increased rating for major depressive disorder has since returned for further appellate consideration.

During remand status of the appeal, the RO granted the claim of entitlement to a total evaluation based on individual unemployability (TDIU).  As such, the Board finds that this is a full grant of the benefit sought on appeal with regard to that claim. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is no longer part of the present appeal.

The case is now again before the Board for appellate review.  The Board finds that there has been substantial compliance with its May 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

At no time since the grant of service connection has the Veteran's major depressive disorder been shown to be productive of occupational and social impairment with deficiencies in most areas or a greater level of impairment.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 percent for a major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9434.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and to assist the Veteran in the development of his claims. In correspondence to the Veteran dated January 3, 2012, the RO has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim has been granted, and the issue addressed here concerns the disability rating assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.




II.  Increased Rating 

The Veteran is currently assigned a disability rating of 50 percent for his major depressive disorder due service-connected disabilities effective July 7, 2011.  As discussed below, the Board concludes that the Veteran's major depressive disorder does not more closely approximate the criteria for an increased disability rating in excess of 50 percent.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA cannot differentiate a nonservice-connected disability from service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's psychiatric disability has been rated under Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  

Diagnostic Code 9434 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  A 50 percent rating is warranted for depression where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Turning to the evidence, a VA examination conducted in March 2012 reflects the Veteran reported having 5 siblings with whom he was and remained close with.  He was married to his wife of 32 years.  He described their relationship as very close as well as his relationship with his only son.  He reported only having a 6th grade education and working on a farm prior to entering the military.  He completed his GED and worked for the local government for 30 years after service.  The Veteran denied any history of legal problems or violent behavior prior to, during, or after military service.  See VA Examination received March 30, 2012.  

The examiner noted the Veteran's MDD symptoms as follows: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  The Veteran reported at the time that he struggled with depression, low motivation, low mood, lack of concentration and focus, excessive sleeping, lack of social life (due to difficulty hearing) and frequent frustration and irritability.  The Veteran further reported that his moodiness, lack of focus and poor social life were the result of difficulty hearing.  He reported he had suicidal ideation once in 2002 following colon surgery and has not had many thoughts of suicide since that occasion.  Id.

The Veteran was afforded an additional VA examination in July 2016.  The examiner noted the Veteran only suffered from one mental disorder and opined the mental disorder was productive of reduced reliability and productivity.  Upon interview of the Veteran and his wife, the examiner noted the Veteran's clinical findings as follows: in regard to the Veteran's social/marital and family history (pre-military, military and post military), the Veteran reported he calls his surviving brother and sister every day to see how they are doing.  They see each other about once a week.  He also maintains contact with a cousin with whom he has a good relationship.  The Veteran's wife reported the Veteran and his brother never have gotten along.  She also reported the Veteran never goes to see his siblings and he will only see them when they visit.  The Veteran reported his marriage is "pretty good."  He denied notable fighting and referenced never going to bed angry.  He stated he has a good relationship with his son by his first marriage and he and his current wife love each other.  He added he and his son are like "two peas in a pod."  He stated he talks to his son every night and sees him weekly.  The Veteran's wife reported the Veteran and his son have been doing well because his son understands the Veteran has mental and emotional issues and the son just works along with it.  The Veteran reported he has two grandchildren and two great-grandchildren that he sees about once a month and around Christmas.  See Compensation and Pension Examination dated July 15, 2016.  The Veteran stated he has a good number of friends.  The Veteran's wife reported he has "telephone friends" but nobody that comes to see him.  The Veteran characterized himself as a loner but added he might go out and shop for hobbies, work in the garden when physically able, and go out to eat with his wife about every night.  The Veteran's wife reported the Veteran loves to cook, sleep, ride the dogs around in the pickup truck for an hour or so every day and watch westerns all day and night.  The Veteran and his wife reported the Veteran cooks and they give out turkey dinners for families in the community, and have done so for about 6 years.  The Veteran also stated he used to attend church and was a deacon until he learned things he did not like about the church.  The Veteran stated he and his wife still visit churches about every two weeks.  Id.

The Veteran reported his daily activities are that he typically wakes up at 5:00am and prepares his breakfast.  After breakfast he will either go back to bed or complete yardwork.  He estimated spending varying periods of time in his shop up to all day working on his equipment.  The Veteran reported napping during the week an hour or less each day.  He reported he does gardening, runs errands as needed and watches television.  He reported he showers or bathes every day, brushes his teeth every day and leaves his home for something other than a doctor's appointment every day.  Id.

The examiner noted the Veteran's relevant occupational and educational history (pre-military, military and post-military) as follows:  The Veteran denied recent employment.  He confirmed he worked as a Public Safety Officer for 26 years.  The Veteran did not report any notable difficulty interacting with coworkers or supervisors.  He stated he left this job in April 2001 because he reached retirement age.  Id.

The examiner also noted, currently, the Veteran reported getting very depressed sometimes.  He reported feeling depressed for 4 or 5 hours at least 3 times a week.  He denied feeling notably depressed about anything other than his dreams.  He directly denied any medical problems or situational stressors causing him to feel depressed.  The Veteran's wife reported the Veteran's depression is secondary to his hearing problems in that they yell at each other all the time because of his inability to hear.  The Veteran's wife indicated the Veteran also gets depressed around his deceased mother's birthday and when he thinks about when he was molested in the army.  The Veteran endorsed feeling hopeless or worthless sometimes.  He admitted to becoming emotional at times including shortly before the present evaluation.  The Veteran also reported having nightmares approximately 3 to 4 times per week.  Id.

He reported ongoing depression, nightmares, nervousness, forgetfulness and decreased motivation.  He denied recurrent thoughts of death passive or active suicidal ideations or suicidal intentions.  He reported symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Id.

Based on the foregoing the Board finds the Veteran's symptoms have had little effect on him socially.  As noted on the March 2012 and July 2016 examination and reflected in the record, the Veteran has maintained long term relationships with family and friends despite his symptoms of depression.  He continues to attend church services, goes out to dine with his wife of over 30 years and has good relationships with his son and extended family members.  He engages in community outreach by donating turkey dinners to families which he has done for over 6 years.  The Veteran has also indicated that he leaves his house daily for reasons other than going to medical appointments.  The Veteran has reported that he tends to withdraw from social settings due to his hearing problems.  Thus, the Board finds the Veteran has not exhibited social impairment with deficiencies in most areas due to his service connected mental disorder.  

The Board also finds the Veteran has not suffered occupational impairment in most areas, as the Veteran has reported that he retired from his position as a Public Safety Officer after 26 years because he reached the retirement age.  The Veteran noted during his employment he had no notable difficulty interacting with coworkers or supervisors.  However, the Veteran indicated he spent most of his time setting up guys to shoot on the firing range.  The Veteran has also noted that he spends a great deal of time in his shop working on his equipment and doing yardwork when he is able.  Thus, the Board finds the Veteran's symptoms do not cause him occupational impairment in most areas.  

The Board has also considered the extensive clinical evidence of record.  The Board specifically notes private medical treatment records from the Veteran's physician Dr. H. J., that reflect the Veteran was screened using the Beck depression scale and he reported sadness most of the time, being pessimistic about future, feeling like a failure, having significant loss of pleasure, not enjoying things as he used to, a tremendous sense of guilt, self-dislike and disappointment.  The Veteran denied suicidal and homicidal ideation.  The Veteran endorsed he has significant crying spells, and that he gets agitated easily.  He is indecisive, has difficulty making decisions, significant loss of energy and anhedonia, significant sleep problems with insomnia, gets irritable, and has loss of appetite and difficulty concentrating.  Dr. H. J. also noted the Veteran reported that he felt suicidal in 2004 after his surgery and became extremely depressed to the point his family was scared he might do something to himself so they took his guns away.  Dr. H. J. diagnosed the Veteran with major depressive disorder that was moderate to severe in nature.  See Medical Treatment Record - Non-Government Facility received July 7, 2011.

A progress note transcribed by Dr. H. J. dated September 3, 2011, notes the Veteran was tested for cognitive impairment and he scored 21/30 on the Montreal cognitive assessment scale.  Dr. H. J. indicated the Veteran seemed to have a cognitive deficiency with some problem focusing and concentrating.  The Veteran reported having sleep problems and his wife indicated due to his difficulty sleeping the Veteran often doses off during the day and afterwards feels very depressed.  Dr. H. J. also noted symptoms of anxiety.  It was noted at night the Veteran moves and kicks a lot in his sleep which his doctor told him might be a side effect of his anti-depressant medication.  See Medical Treatment Record - Non-Government Facility received October 06, 2011.

In an August 2013 letter written by Dr. H. J., he indicated that, based on his observation and the reports of the Veteran's wife, the Veteran did not have many social activities.  He did not have friends.  He had problems with communicating with others due to his hearing loss and the fact he gets annoyed by his tinnitus and cannot focus or concentrate.  During the daytime, he had excessive day sleepiness.  He was depressed and did not feel like communicating with others.  He did not finish jobs he started.  Most of his affairs at home were managed by his wife who arranged the appointment and arranged his daily activities.  He had bouts of depression, where his symptoms become more severe.  Dr. H. J. noted he did not believe at that time the Veteran was capable of obtaining gainful employment due to the level of complexity of his medical and psychiatric problems and cognitive impairment.  See Medical Treatment Record - Non-Government Facility received September 4, 2013.

Medical treatment records from 2015 and 2016 note the Veteran provided isolated reports of hallucinations.  In November 2015, the Veteran reported he sometimes hears sounds others do not hear, like his wife calling his name.  In February 2016 the Veteran reported he had hallucination and, upon further inspection, the medical examiner indicated the Veteran's prescribed medication causes confusion in some patients.  The medical treatment records also indicate throughout the appeal period, that the Veteran has consistently denied any suicidal or homicidal ideations and any auditory or visual hallucinations.  See Capri Records received June 24, 2016.  

The Board notes even though the medical treatment records from 2015 through 2016 and provided by Dr. H. J. indicate the Veteran has suffered from suicidal ideation and hallucination on occasion they do not reflect a consistent pattern of these conditions throughout the appeal period.  Review of the evidence of record in its entirety reveals that the Veteran has only suffered from suicidal ideation in early 2000s as result of colon surgery and his episode of hallucinations was thought to be a result of his prescribed medication.  Moreover, the Veteran has consistently denied any suicidal ideation or hallucinations throughout the appellate period.  Additionally, the Veteran has also reported that the cause of his poor social life was due to his hearing loss and he stopped working after 30 years as a result of reaching the age of retirement.  There has been no indication that the Veteran has neglected his personal appearance or hygiene, as the medical treatment records reflect the Veteran's appearance as well groomed.  There has been no indication of obsessional rituals which interfere with routine activities.  Thus, the Board finds the Veteran's symptoms more closely approximate to a 50 percent evaluation. 

The Board has also considered the Veteran and his wife reports of his symptoms throughout the appellate period.  Specifically, the Board notes the Veteran's wife's reports that the Veteran fluctuates from one thing to another, gets confused in what he is stating, does not understand what is said to him, and shows signs of memory impairment and depression due to his hearing disability.  She reported that he suffers from difficulty sleeping due to his breathing problems.  She also noted he lacks personal hygiene.  She noted he goes days without shaving, bathing, changing clothes or brushing his teeth until she reminds him.  She also noted the Veteran misunderstands a lot and she feels he cannot hold a public job due to his inability to hear.  See Statement in Support of Claim received June 19, 2016.

There is some conflict with regard to the Veteran's socialization.  He reports that he interacts with friends and relatives while the Veteran's spouse indicates that the Veteran's friends are "telephone friends" and the private physician reports that the Veteran had not social life.  The Board finds the Veteran's statements, with regard to his socialization, outweigh those of his spouse and physician.  There is no indication that the Veteran has impairment in his thought processes and the Board assumes that the Veteran is truthful when indicating that he has social interactions.  Based on the Veteran's statements, the Board finds that his socialization is not impaired by his mental disorder.  

The Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent at any time since the grant of service connection.  The Veteran has consistently denied suicidal and homicidal ideation.  The Veterans VA and private outpatient treatment records contain a number of instances where the Veteran was screened and treated for depression.  However, these medical records have not reflected that the Veteran's depression results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.

In assessing this claim, the Board has considered the Veteran's lay assertions regarding the nature and severity of his major depressive disorder symptoms because he is competent to report observable symptoms such as those detailed under DC 9434.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 50 percent for major depressive disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an initial rating in excess of 50 percent for a major depressive disorder is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


